Determination unanimously modified on the law and as modified confirmed without costs, in accordance with the following memorandum: The determination of respondent that petitioner discriminated against complainants because of their sex in denying them seasonal employment with the Street Sanitation Department was supported by substantial evidence. The award of $10,000 to claimant Julia Remington for humiliation and mental anguish, however, is *979excessive and not supported by the evidence. We modify the determination, therefore, by reducing the award to claimant Julia Remington for humiliation and mental anguish to $5,000, as recommended by the Administrative Law Judge. (Executive Law § 298 proceeding transferred by order of Supreme Court, Erie County, Doyle, J.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.